Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Joseph L. Rainey petitions for a writ of mandamus, alleging that the district court has unduly delayed acting on his petition under 28 U.S.C.A. § 2241 (West 2006 & Supp.2012). He seeks an order from this court directing the district court to act. Our review of the district court’s docket sheet reveals that there has been no undue delay in the district court. Accordingly, although we grant leave to proceed in for-ma pauperis, we deny the mandamus petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.